


Exhibit 10.26

 

Summary of the Material Terms of the MIVA, Inc.

2008 Long Term Incentive Compensation Plan

 

                On December 17, 2007, the Compensation Committee of the Board of
Directors (the “Board”) of MIVA, Inc. (the “Company”) adopted the MIVA, Inc.
2008 Long Term Incentive Compensation Program.

 

                The program provides for grants of Restricted Stock Units (each
an “RSU”) under the MIVA, Inc. 2006 Stock Award and Incentive Plan to certain
employees, including executive officers, of the Company. Under the program, 80%
of the total grant to a participant will be service-based RSUs and 20% will be
performance-based RSUs. Each RSU represents the right to receive one share of
the Company’s common stock upon satisfaction of the vesting conditions. Up to
1,900,000 shares of the Company’s common stock are initially reserved for
issuance and may be granted under the program.

 

                Service-based RSUs will vest at the rate of 25% per year
beginning one year from the date of grant. Except as provided below, vesting of
service-based RSUs is contingent upon continued employment with the Company and,
unless vested, service-based RSUs will be forfeited upon separation of
employment from the Company for any reason. Service-based RSUs will immediately
and fully vest in the event of a change in control of the Company as defined in
the MIVA, Inc. 2006 Stock Award and Incentive Plan.

 

                For certain participants who have employment agreements with the
Company, subject to the terms of the specific employment agreements, if the
person is terminated without cause or the person resigns from the Company for
good reason, any unvested service-based RSUs generally will immediately and
fully vest upon termination of employment. If a participant’s employment with
the Company is terminated due to death, any unvested service-based RSUs will not
become vested due to such death.

 

                Performance-based RSUs will vest based on the Company’s stock
obtaining a pre-determined closing price for a period of time. For
performance-based RSUs to vest, the Company’s stock must close above the target
price of $4.00 per share for 10 consecutive trading days (the “Performance
Goal”). However, for grants made after January 2, 2008, the target price for the
Performance Goal will be $2.00 above the fair market value of the Company’s
stock on the date of grant. If the Performance Goal is met, then the
performance-based RSUs will vest on the vesting day, which is the day following
the achievement of the Performance Goal; provided, however, if the Performance
Goal is met prior to June 30, 2008, then the vesting day will be on June 30,
2008.

 

                Vesting of performance-based RSUs is contingent upon continued
employment with the Company and, unless a participant is employed on the date
the Performance Goal is met, the performance-based RSUs will terminate upon the
date of termination of such participant. Also, if a participant is terminated
for cause following attainment of the Performance Goal but prior to the vesting
day, then such participant’s performance-based RSUs will terminate. If the
Performance Goal is met prior to June 30, 2008 and a participant’s employment
terminates other than for cause after the Performance Goal is met and prior to
June 30, 2008, the vesting day is June 30, 2008.

 

                If there is a change in control and the Performance Goal is not
met prior to the date of such change in control, then the participant’s
performance-based RSUs will terminate. If there is a change in control prior to
June 30, 2008 but following attainment of the Performance Goal, then the
participant’s performance-based RSUs will vest on the date of such change in
control.

 

                On January 2, 2008, it is anticipated that the following named
executive officers of the Company will receive the following RSUs under the
program:

 

Peter Corrao, Chief Executive Officer

 

380,000

Sebastian Bishop, President and Chief Marketing Officer

 

198,791

Lowell Robinson, Chief Financial Officer and Chief Operating Officer

 

125,000

John Pisaris, General Counsel

 

124,116

 

 

--------------------------------------------------------------------------------
